IN THE COURT OF APPEALS OF IOWA

                                      No. 17-1081
                               Filed September 13, 2017


IN THE INTEREST OF B.B.,
Minor Child,

V.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dallas County, Virginia Cobb,

District Associate Judge.



       The mother appeals from the termination of her parental rights.

AFFIRMED.



       Magdalena B. Reese of Cooper, Goedicke, Reimer, & Reese, P.C., West

Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Kayla Stratton of Juvenile Public Defender Office, Des Moines, guardian

ad litem for minor child.



       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                              2


POTTERFIELD, Judge.

          The mother appeals from the termination of her parental rights to her child,

B.B.1 B.B. was born in February 2016 and was immediately removed from the

mother’s care due to ongoing concerns regarding the mother’s ability to care for

her children; her rights to her three older children had been terminated in

December 2015.

          The Iowa Department of Human Services (DHS) had become involved

with the family in 2014. At the time, the mother demonstrated she was unable to

care for a baby; she was not meeting the child’s dietary needs as evidenced by

inconsistent feedings and providing baby food to the baby before the child was

ready. It was recommended the mother take a parenting class. She did not do

so. Additionally, the mother was living with B.B.’s father, and there was a history

of domestic violence in the relationship.             Neither parent was able to set

appropriate boundaries in their relationships. The department also had concerns

about the mother’s instability, which manifested itself in a number of ways,

including inconsistent housing and employment and unresolved mental-health

issues.

          After B.B.’s removal in February 2016, the mother was told she needed to

attend therapy to work through her history of domestic violence with the father;

additionally, she needed to process what a healthy relationship looked like. The

mother was also told it was important for her to gain parenting skills, including

being able to demonstrate knowledge about a young child’s nutrition needs.



1
    The parental rights of the father were also terminated; he does not appeal.
                                              3


          At the termination hearing in April 2017,2 the mother testified she had not

taken a parenting class. She also admitted she and the father had remained in a

relationship throughout the entire pendency of the case, ending only one week

before her testimony on April 4. The mother (and father) had lied to everyone

involved regarding the status of their relationship. While the father continued to

deny they had maintained their relationship, the mother provided text messages

the two had sent each other as recently as March 2017 that corroborated her

account. The mother had attended therapy at times in the preceding fourteen

months, although she was not engaged in it at the time of the termination

hearing. She had yet to address her history of domestic violence—both because

she was being dishonest about the status of her relationship and because,

according to her, when she tried to discuss it she would “just break down.” The

mother attended only two visits in February and none in March leading up to the

April termination hearing. Additionally, the family safety, risk, and permanency

provider testified the mother often needed to be told the same information

multiple times, including information about nutrition, over-feeding, and what foods

were appropriate. When asked, the provider could not say whether the mother

was unable to retain the information or if she chose to disregard it.

          The juvenile court terminated the mother’s parental rights to B.B. pursuant

to Iowa Code section 232.116(1)(d), (g), and (h) (2016).                Here, the mother

challenges the evidence supporting each of the three statutory grounds. We may

affirm the termination if we find clear and convincing evidence to support any one

of the grounds. See In re M.W., 876 N.W.2d 212, 222 (Iowa 2016). We review

2
    The termination hearing took place over four dates in April 2017.
                                         4


the proceedings de novo, meaning we review both the facts and the law and then

adjudicate rights anew. In re J.C., 857 N.W.2d 495, 500 (Iowa 2014).

        We consider the sufficiency of the evidence under Iowa Code section

232.116(1)(g).3 The mother challenges only the final two prongs—namely that

she is unable or unwilling to respond to services and that additional services

would not correct the situation. The mother had made some positive steps prior

to the termination hearing. She reported she had recently moved in with her

parents and was receiving support from them to “get on her feet.” The mother

was also seeing someone for medication management and was taking a

prescription to help with her anxiety and depression, although she was still

“having [her] ups and downs.”

        However, the mother had yet to address in any meaningful way the issues

that led to the termination of her rights to her other three children in December

2015.    The mother had yet to take a parenting class, although it had been

recommended since DHS got involved with the family in 2014. And she had not

learned the parenting skills elsewhere; as noted, the mother still needed to be

redirected when it came to feeding B.B. at visits. Additionally, the mother had not

3
  Iowa Code section 232.116(1)(g) allows the court to terminate parental rights where
there is clear and convincing evidence of the following:
                (1) The child has been adjudicated a child in need of assistance
        pursuant to section 232.96.
                (2) The court has terminated parental rights pursuant to section
        232.117 with respect to another child who is a member of the same family
        or a court of competent jurisdiction in another state has entered an order
        involuntarily terminating parental rights with respect to another child who
        is a member of the same family.
                (3) There is clear and convincing evidence that the parent
        continues to lack the ability or willingness to respond to services which
        would correct the situation.
                (4) There is clear and convincing evidence that an additional
        period of rehabilitation would not correct the situation.
                                         5


addressed her history of domestic violence and had secretly remained in a

relationship with the father throughout the pendency of the case. At trial, she

admitted that when she showed up to a family team meeting in July 2016 with

two black eyes, it was the father who had caused them. Yet she remained with

him until March 2017.     And although the mother testified “this time [she is]

officially done” with the father, we see no reason to believe she will not change

her mind again. She had yet to work with her former therapist on her issues with

domestic violence. Additionally, the mother’s psychosocial evaluation indicated

she had “extreme dependency and . . . a tendency to demand attention from

others.”   There is clear and convincing evidence the mother—for whatever

reason—has not responded to services. See Iowa Code § 232.116(1)(g)(3).

       The mother testified more time would allow her to correct the situation.

See id. § 232.116(1)(g)(4). But the mother has had three years and two separate

termination proceedings to begin engaging in the necessary services, and she

has not done so. Moreover, the mother testified she would get back into therapy

and would find a parenting class, but even she recognized the similarities

between the two termination proceedings, testifying, “With my other kids I

messed up real bad, I didn’t go to no visits, I didn’t do therapy, but with [B.B.’s]

case I had gaps between therapy and visits but I’m going to start showing you

guys I want [B.B.] back.”    Although the mother understands what steps she

needs to take so B.B. could be safely returned to her, considering her past

conduct, we do not believe we can expect her to follow through. See, e.g., In re

A.B., 815 N.W.2d 764, 778 (Iowa 2012) (noting a parent’s past conduct is

instructive in determining future behavior); In re K.F., No. 14-0892, 2014 WL
                                          6


4635463, at *4 (Iowa Ct. App. Sept. 17, 2014) (“What’s past is prologue.”). There

is clear and convincing evidence additional time for services would not correct

the situation. See Iowa Code § 232.116(1)(g)(4).

       Next, the mother claims termination of her parental rights was not in B.B.’s

best interests. See id. § 232.116(2). In reaching our conclusion, we consider

“the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Id.

The mother has not demonstrated she has the skills to safely parent B.B. Up

until a week before the hearing, the mother was living off and on with B.B.’s

abusive father. Additionally, the mother still needed directions regarding B.B.’s

nutritional needs and how to meet them. In contrast, the social worker testified

B.B. was “doing wonderful in [his] placement” with a foster family.              To the

mother’s credit, she recognized that B.B. was comfortable in the home of the

foster family and stated that she “would love him to stay” with the foster family if

he could not be returned to her care. The mother was not able to begin caring

for B.B. after fourteen months, and it is unclear if she would ever be in a position

to parent him. Termination of her parental rights is in B.B.’s best interests.

       Finally, the mother claims her parental rights should not have been

terminated because of the close bond she shares with B.B.                   See id.

§ 232.116(3)(c). The mother loves B.B., and they do share a bond. But nothing

in the record indicates the bond is so close that termination will be detrimental to

B.B. See In re D.W., 791 N.W.2d 703, 709 (Iowa 2010) (“Although it is clear that

[the mother] loves her son, our consideration must center on whether the child

will be disadvantaged by termination, and whether the disadvantage overcomes
                                        7


[the mother’s] inability to provide for [the child’s] developing needs.”). B.B. has

never been in the mother’s care. Additionally, in the two months leading up to

the termination hearing, the mother attended only two visits with B.B. Although

he appears happy during visits with her, B.B. has relied on others to meet his

needs throughout the entire fourteen months of his life.       We cannot say a

permissive factor applies to make termination unnecessary.

      We affirm the juvenile court order terminating the mother’s parental rights.

      AFFIRMED.